 Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 1 of 34 PageID# 168



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

VIVIAN GREEN, as administrator of
the estate of Antonio Green, deceased,

                      Plaintiff,

v.
                                                                    Civil Action No. 3:19cv906

JONATHAN LEE MILLS, et al.,

                      Defendants.

                                   MEMORANDUM OPINION

       This matter comes before the Court on two motions:

       (1)     Defendant Town of Waverly, Virginia (“Waverly”) and Derrick Banks’s
               (“Chief Banks”) Motion to Dismiss (the “Waverly and Chief Banks
               Motion to Dismiss”), (ECF No. 5); and,

       (2)     Defendant Jonathan Lee Mills’s (“Officer Mills”) Motion to Dismiss (the
               “Officer Mills Partial Motion to Dismiss”), (ECF No. 7).

Plaintiff Vivian Green, in her capacity as the administrator of the estate of Antonio Green,

responded to both the Town of Waverly and Chief Banks Motion to Dismiss, (ECF No. 9), and

the Officer Mills Partial Motion to Dismiss, (ECF No. 11). Waverly and Chief Banks, (ECF No.

10), and Officer Mills, (ECF No. 12), replied.

       These matters are ripe for disposition. The Court dispenses with oral argument because

the materials before it adequately present the facts and legal contentions, and argument would

not aid the decisional process. The Court exercises jurisdiction pursuant to 28 U.S.C.
 Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 2 of 34 PageID# 169



§§ 1331(a)1 and 1367.2 For the reasons that follow, the Court will grant the Waverly and Chief

Banks Motion to Dismiss and the Officer Mills Partial Motion to Dismiss.

                             I. Factual and Procedural Background

       A.       Factual Background3

       Green brings this civil rights action pursuant to 42 U.S.C. § 19834 against Officer Mills,

in both his official and individual capacity; Chief Banks, as Officer Mills’s supervisor and in his




       1
         “The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331(a). Green brings claims
pursuant to 42 U.S.C. § 1983.
       2
          The Court exercises supplemental jurisdiction over Green’s gross negligence claims
pursuant to 28 U.S.C. § 1367(a) (“[I]n any civil action of which the district courts have original
jurisdiction, the district courts shall have supplemental jurisdiction over all other claims that are
so related to claims in the action within such original jurisdiction that they form part of the same
case or controversy . . . .”). Green’s Complaint alleges pendent claims of gross negligence
against Chief Banks and Officer Mills.
       3
         Rule 12(b)(6) allows dismissal for “failure to state a claim upon which relief can be
granted.” Fed. R. Civ. P. 12(b)(6). For the purpose of the Rule 12(b)(6) Motion to Dismiss, “a
court ‘must accept as true all of the factual allegations contained in the complaint’ and ‘draw all
reasonable inferences in favor of the plaintiff.’” Kensington Volunteer Fire Dep’t, Inc. v.
Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012) (quoting E.I. du Pont de Nemours & Co. v.
Kolon Indus., 637 F.3d 435, 440 (4th Cir. 2011)).
       4
           Section 1983 provides:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the
       jurisdiction thereof to the deprivation of any rights, privileges, or immunities
       secured by the Constitution and laws, shall be liable to the party injured in an
       action at law, suit in equity, or other proper proceeding for redress, . . . injunctive
       relief shall not be granted unless a declaratory decree was violated or declaratory
       relief was unavailable.

42 U.S.C. § 1983.

                                                  2
 Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 3 of 34 PageID# 170



individual capacity; and, Waverly, as Officer Mills’s employer. Green’s claims arise out of the

death of her son, Antonio Green,5 which occurred when Officer Mills struck Antonio with his

police cruiser while acting within the scope of his employment as a police officer of the Waverly

Police Department. (See Compl. ¶¶ 1, 6, ECF No. 1-2.) In the Complaint, which contains

numerous legal conclusions and arguments, Green explains the crash that led to her son’s death.

       On November 14, 2017, at approximately 1:30 a.m., in “dark and foggy weather

conditions,” Green alleges that Officer Mills operated his police cruiser on State Route 460 East

in Waverly at a speed of “at least 15 mph above the posted speed limit.” (Id. ¶¶ 7, 9.) Green

states that the “posted speed limit on Route 460 East in Waverly, Virginia is, and was at all times

relevant, 35 mph.” (Id. ¶ 8.) Officer Mills operated his police cruiser “at a speed of greater than

50 mph.” (Id. ¶ 9.) Officer Mills “did not activate either his lights or siren” and “was not

responding to an emergency, nor was he responding to any call or request for assistance” as he

drove. (Id. ¶¶ 10–11.)

       At approximately the same time that Officer Mills drove along Route 460, Antonio, “a

pedestrian,” attempted to cross Route 460. (Id. ¶ 18.) As Antonio “attempted to cross Route

460, [Officer] Mills struck [Antonio] with his police cruiser.” (Id. ¶ 19.) Green states that

“[u]pon information and belief, the impact of the collision launched Antonio . . . into the air,

until his body came to rest on the far right side of the westbound side of the highway.” (Id.

¶ 30.) Antonio “almost immediately succumbed to these injuries and died [alongside Route 460]

as a result.” (Id. ¶¶ 20–21.)




       5
        Because the decedent, Antonio Green, and Plaintiff Vivian Green, share the same last
name, the Court will refer to Antonio Green by his first name throughout this opinion.

                                                 3
 Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 4 of 34 PageID# 171



       Green maintains that the place where the collision occurred was “a flat and straight

section of highway.” (Id. ¶ 24.) Also “no tire skid marks . . . before or after the [place of]

impact” exist. (Id. ¶ 25.)

       When Officer Mills “struck [Antonio], his vehicle was actually heading eastbound in the

westbound lanes of Route 460” and the “impact caused substantial damage to the entire driver’s

side of [Officer] Mills’[s]” police cruiser. (Id. ¶¶ 26, 28.) Green alleges that Officer Mills

“knew, or should have known, upon impact that he had struck a pedestrian,” (id. ¶ 29), but that

Officer Mills “failed to immediately stop at the scene of the impact and render reasonable

assistance to Antonio.” (Id. ¶ 31.) Still, Officer Mills “did not immediately radio to dispatch for

emergency responders.” (Id. ¶ 37.) Had Officer Mills called in, “the ambulance that would

ultimately respond had been literally around the corner from the collision, at the approximate

time of the collision.” (Id. ¶ 38.)

       After the collision, Officer Mills “subsequently returned to the scene of the collision at a

point after civilian bystanders had come upon Antonio,” when Antonio “appeared to be dead.”

(Id. ¶¶ 33–34.) Officer Mills “spoke with the people on scene, and took their information as if he

was conducting an investigation into what had happened.” (Id. ¶ 35.) Officer Mills “gave no

impression that he had any connection to Antonio[’s] . . . body.” (Id. ¶ 36.)

       Green asserts that “[a]t all times material hereto, [Chief] Banks was the Chief of the

Town of Waverly Police.” (Id. ¶ 39.) Chief Banks “has imposed no discipline upon” Officer

Mills for his conduct regarding Antonio’s death. (Id. ¶ 45.) Instead, Chief Banks has

“fermented” an official practice or custom of allowing Waverly police officers to misuse police

vehicles by driving at excessive speeds in violation of Virginia highway rules as if in emergency

status (but without sirens) when no legitimate emergency existed. (See id. ¶¶ 3, 40, 50, 53.)



                                                  4
 Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 5 of 34 PageID# 172



       Green seeks $20,000,000 for compensatory damages, $350,000 in punitive damages,

“together with costs incurred,” as well as pre-judgment and post-judgment interest. (Id. 20.)

       B.        Procedural Background

       Green originally filed her Complaint in the Circuit Court for the County of Sussex (the

“Sussex County Circuit Court”). (Notice Removal 1, ECF No. 1.) Officer Mills, with the

consent of Chief Banks and Waverly, timely removed the case to this Court. (Id. 1.)

       Green brings five counts in the Complaint:

       Count I: “Federal Constitutional Violations,” in violation of 42 U.S.C. §§ 1983
       and 1988,6 and the Fourteenth Amendment against Officer Mills in both his
       individual and official capacity. (Compl. 10.) In support of Count I, Green states
       that Officer Mills violated Antonio’s constitutional rights, “including, but not
       limited to: (a) [f]reedom from arbitrary state-created dangers; and (b) [f]reedom
       from completely arbitrary government actions so outrageous as to shock the
       conscience of a civilized society.”7 (Id. ¶ 54.)

       Count II: “Federal Constitutional Violations,” in violation of 42 U.S.C. § 19838
       against Chief Banks, in both his individual and official capacity. (Id. 11.) In
       support of Count II, Green states that Chief Banks “was the final policymaker
       with authority with respect to the matter of establishing the official policy of the
       Waverly Police, selecting the officers employed, training the officers employed,
       supervising the officers employed, and imposing warranted discipline on officers
       employed.” (Id. ¶ 65.) Green states that Chief Banks breached his affirmative
       duties “by being deliberately indifferent to such supervisory obligations.” (Id.
       ¶ 67.)



       6
         Section 1988 of Title 42 of the United States Code, entitled “[p]roceedings in
vindication of civil rights,” governs the applicability of statutory and common law and discusses
when the Court may award attorney’s fees and expert fees for civil rights actions. See 42 U.S.C.
§ 1988.
       7
           Officer Mills does not challenge the individual capacity § 1983 claim against him.
       8
         Although Green omits mention of 42 U.S.C. § 1983 in describing Count II, the Court
presumes that Green brings Count II pursuant to § 1983. The Court reaches this conclusion
based on the allegations in the Complaint and because § 1983 provides the basis by which an
individual may recover for constitutional violations against those who acted under color of law in
depriving him or her of constitutional or statutory rights. See Daniczek v. Spencer, 156 F. Supp.
3d 739, 747 (E.D. Va. 2016) (citation omitted).

                                                  5
 Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 6 of 34 PageID# 173



       Count III: “Federal Constitutional Violations,” in violation of § 1983 against
       Waverly. (Id. 15–16.) In support of Count III, Green states that Officer Mills
       undertook his allegedly unconstitutional actions pursuant to an “official policy or
       custom of [Chief] Banks.” (Id. ¶ 84.) This includes Chief Banks’s policy or
       custom “of allowing police officers to use . . . Waverly Police vehicles in
       violation of the rules and laws applicable to the operation of vehicles on the
       highways of the Commonwealth, even absent any legitimate emergency.” (Id.
       ¶ 83.) Because Chief Banks is a “final policymaker with . . . respect to
       establishing the official policy and customs of . . . Waverly[,] . . . Waverly. . . . is
       directly liable . . . for the constitutional deprivations, alleged herein, committed by
       [Chief] Banks.” (Id. ¶¶ 81, 85.)

       Count IV: “Gross Negligence” against Officer Mills. (Id. 16.) In support of
       Count IV, Green identifies five duties9 that Officer Mills allegedly owed to
       members of the Waverly community, including Antonio. (Id. ¶¶ 89–91, 95, 97.)
       Green maintains that Officer Mills’s actions constituted gross negligence in nine
       ways10 and that Officer Mills’s “grossly negligent actions and omissions were the
       proximate and direct causes of [Antonio’s] premature death.”11 (Id. ¶ 99.)

       Count V:12 “Gross Negligence” against Chief Banks. (Id. 19.) In support of
       Count V, Green states that Chief Banks had a duty “to ensure the officers under


       9
         The five duties that Green identifies Officer Mills had include: (1) a duty “to exercise
reasonable and acceptable measures to secure and protect the health and safety of the residents of
Waverly,” (Compl. ¶ 89); (2) a “duty of care while operating his police [cruiser] to maintain a
proper lookout, to give full time and attention to the operation of his vehicle, and to maintain his
vehicle under proper control,” (id. ¶ 90); (3) “a special duty of care to pedestrians,” (id. ¶ 91);
(4) “a duty to provide medical assistance to injured people in his care and custody, as well as
those he found in need of medical attention during the performance of his patrol duties,” (id.
¶ 95); and, (5) “a duty to immediately stop as close to the scene of the accident as possible,
without obstructing traffic, and render reasonable assistance to any injured person,” (id. ¶ 97
(citing Va. Code Ann. § 46.2-894).)
       10
           Green asserts that Officer Mills’s actions constitute gross negligence because Officer
Mills failed to: (1) “keep a proper lookout;” (2) “give full time and attention to his vehicle;”
(3) “maintain a proper speed;” (4) “maintain his vehicle under proper control;” (5) “operate his
vehicle on the correct side of the road;” (6) “provide medical assistance to someone in his
custody;” (7) “provide medical assistance to an individual he discovered to be in dire need of
medical attention;” (8) “immediately obtain medical assistance;” and, (9) “stop at the scene of
the accident and render medical assistance.” (Compl. ¶ 98.)
       11
          Officer Mills does not challenge Green’s individual capacity gross negligence claim
against him.
       12
         Green entitles two counts of the Complaint as Count IV—both the gross negligence
count against Officer Mills and the gross negligence count against Chief Banks. Because the

                                                  6
 Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 7 of 34 PageID# 174



       his supervision received and abided by training and standards to ensure the health
       and safety of all” Waverly residents. (Id. ¶ 101.) Green identifies six ways13 in
       which Chief Banks failed to properly train or instruct Waverly Police officers,
       including Officer Mills. (Id. ¶¶ 102–07.) Green maintains that Chief Banks’s
       “grossly negligent actions and omissions . . . were the proximate and direct causes
       of [Antonio’s] premature death.” (Id. ¶ 108.)

       After removal, the Court denied Officer Mills’s Demurrer filed in the Sussex County

Circuit Court and ordered that Officer Mills could file a motion to dismiss for failure to state a

claim. (Dec. 6, 2019 Order 1, ECF No. 3.) Waverly and Chief Banks timely filed the Waverly

and Chief Banks Motion to Dismiss. Officer Mills also timely filed the Officer Mills Partial

Motion to Dismiss, in which he does not challenge the individual capacity § 1983 or the gross

negligence claim brought against him. Green responded to both motions. Waverly and Chief

Banks, as well as Officer Mills replied. The Court evaluates both motions below.

                             II. Standard of Review: Rule 12(b)(6)

       “A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir.

1992) (citing 5A Charles A. Wright & Arthur R. Miller, Federal Practice and Procedure § 1356

(1990)). To survive Rule 12(b)(6) scrutiny, a complaint must contain sufficient factual


gross negligence count against Chief Banks is the fifth count that Green includes in the
Complaint, the Court will refer to it as Count V.
       13
           Green states that Chief Banks failed to: (1) “properly train and instruct [Officer] Mills
and other employees in respect to their employment duties and the safe operation of a police
cruiser,” (Compl. ¶ 102); (2) “instruct properly, or at all, his servants, agent and employees in the
proper methods and procedures to be employed while operating a police cruiser,” (id. ¶ 103);
(3) “instruct [Officer] Mills to follow posted speed limits to avoid putting members of the public
at risk of injury or death,” (id. ¶ 104); (4) “instruct [Officer] Mills in the administration of first
aid and in the proper response to life threatening injuries sustained to a citizen under his
jurisdiction,” (id. ¶ 105); (5) “properly train [Officer] Mills how to properly respond when
involved in a motor vehicle collision,” (id. ¶ 106); and, (6) “properly train [Officer] Mills when
and how to obtain emergency medical assistance for injured citizens,” (id. ¶ 107).

                                                  7
 Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 8 of 34 PageID# 175



information to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007); see also Fed. R. Civ. P. 8(a)(2) (“A pleading that states a claim for

relief must contain . . . a short and plain statement of the claim showing that the pleader is

entitled to relief.”). Mere labels and conclusions declaring that the plaintiff is entitled to relief

are not enough. Twombly, 550 U.S. at 555. Thus, “naked assertions of wrongdoing necessitate

some factual enhancement within the complaint to cross the line between possibility and

plausibility of entitlement to relief.” Francis v. Giacomelli, 588 F.3d 186, 193 (4th Cir. 2009)

(internal quotation marks omitted).

        A complaint achieves facial plausibility when the facts contained therein support a

reasonable inference that the defendant is liable for the misconduct alleged. Twombly, 550 U.S.

at 556; see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). This analysis is context specific and

requires “the reviewing court to draw on its judicial experience and common sense.” Francis,

588 F.3d at 193. The Court must assume all well pleaded factual allegations to be true and

determine whether, viewed in the light most favorable to the plaintiff, they “plausibly give rise to

an entitlement to relief.” Iqbal, 556 U.S. at 678–79; see also Kensington, 684 F.3d at 467

(finding that the court in deciding a Rule 12(b)(6) motion to dismiss “‘must accept as true all of

the factual allegations contained in the complaint’ and ‘draw all reasonable inferences in favor of

the plaintiff’” (quoting Kolon Indus., Inc., 637 F.3d at 440)). This principle applies only to

factual allegations, however, and “a court considering a motion to dismiss can choose to begin

by identifying pleadings that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679.




                                                   8
 Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 9 of 34 PageID# 176



                                           III. Analysis

       The Complaint brings five counts against three Defendants. Officer Mills seeks to

dismiss only the official capacity claims Green lodges against him. (See Officer Mills Partial

Mot. Dismiss 1.) However, Waverly and Chief Banks seek to dismiss all of Green’s allegations

against them. (See Waverly & Chief Banks Mot. Dismiss 1.)

       The Court will begin by discussing the official capacity claims brought against Officer

Mills and Chief Banks. The Court will then discuss Green’s § 1983 claim brought against Chief

Banks in his capacity as Officer Mills’s supervisor. Next, the Court will turn to the municipality

liability claims against Waverly. Finally, the Court will address the individual capacity gross

negligence claim against Chief Banks. For the reasons stated below, the Court will dismiss

without prejudice each of these claims without prejudice.

       A.      The Court Will Dismiss the Official Capacity Claims Against Officer Mills
               and Chief Banks

       Green brings her claims against Officer Mills and Chief Banks in both their official and

individual capacities. The Court will address the § 1983 official capacity claims and the gross

negligence official capacity claims in turn and will dismiss without prejudice all of the official

capacity claims.

               1.       Because They are Redundant of the § 1983 Claim Against Waverly,
                        The Court Will Dismiss the § 1983 Official Capacity Claims Against
                        Officer Mills and Chief Banks

       The Court will dismiss the official capacity § 1983 claim against Officer Mills in Count I

and against Chief Banks in Count II because they are redundant of Green’s § 1983 claim against

Waverly in Count III.

       “Official[]capacity suits . . . ‘generally represent only another way of pleading an action

against an entity of which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165


                                                 9
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 10 of 34 PageID# 177



(1985) (quoting Monell v. N.Y. City Dep’t of Social Servs., 436 U.S. 658, 690 n. 55 (1978)). “As

long as the government entity receives notice and an opportunity to respond, an official[]capacity

suit is, in all respects other than name, to be treated as a suit against the entity.” Id. (citations

omitted). When the entity has received notice and an opportunity to respond, the district court

should dismiss the official-capacity claim as duplicative of the claim against the entity. See

Love-Lane v. Martin, 355 F.3d 766, 783 (4th Cir. 2004) (citations omitted).

        Here, the Court undertakes both an individual and official capacity analysis of Green’s

§ 1983 claims against Chief Banks. Because Officer Mills challenges only the official capacity

claims against him, the Court analyzes only those claims against Officer Mills. Waverly, the

entity that employs both Officer Mills and Chief Banks, has received notice of this matter

because it, along with Chief Banks, has moved to dismiss the claims against it. Because Green’s

official capacity §1983 claims against Officer Mills in Count I14 and Chief Banks in Count II are

redundant of her § 1983 claim against Waverly in Count III, the Court will dismiss the official

capacity claims in Count I and Count II. See Graham, 473 U.S. at 165; Love-Lane, 355 F.3d at

783.

                2.      Because Sovereign Immunity Protects Waverly from Green’s Official
                        Capacity Gross Negligence Claims, the Court Will Dismiss These
                        Claims Against Officer Mills and Chief Banks

        The Court now turns to the official capacity gross negligence claims against Officer Mills

and Chief Banks in Counts IV and V. Similar to her official capacity § 1983 claims, the Court

will dismiss Green’s official capacity gross negligence claims against both Officer Mills and




        14
         In her response to the Officer Mills Partial Motion to Dismiss, Green properly
concedes that the Court may dismiss the § 1983 official capacity claim against Officer Mills.
(Resp. Officer Mills Partial Mot. Dismiss 3–4, ECF No. 11.) Green does not make this same
concession as to her official capacity gross negligence claim against Officer Mills. (See id.)

                                                   10
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 11 of 34 PageID# 178



Chief Banks. The Court reaches this conclusion because sovereign immunity protects Waverly

from liability for these claims.

                       a.      Legal Standard: Sovereign Immunity Under Virginia Law

       “The doctrine of sovereign immunity remains ‘alive and well in Virginia.’” Pike v.

Hagaman, 787 S.E.2d 89, 92 (Va. 2016) (quoting Commonwealth ex rel. Fair Hous. Bd. v.

Windsor Plaza Condo. Ass’n, 768 S.E.2d 79, 89 (Va. 2014)); see also Guerrero v. Deane, No.

1:09cv1313, 2010 WL 670089, at *13 (E.D. Va. Feb. 19, 2010) (citations omitted). Sovereign

immunity creates “a bar to the plaintiff’s right of recovery.” Pike, 787 S.E.2d at 92

(citation omitted).

       “It is well established that the doctrine of sovereign immunity protects municipalities

from tort liability arising from the exercise of governmental functions.” Niese v. City of

Alexandria, 564 S.E.2d 127, 132 (Va. 2002) (citation omitted). “A function is governmental if it

is directly tied to the health, safety, and welfare of the citizens.” Id. (internal quotation marks

and citations omitted). A municipality “acts in its governmental capacity in . . . maintaining a

police force.” Id. (citation omitted); see also Carter v. Morris, 164 F.3d 215, 221 (4th Cir. 1999)

(“[I]t is plain that [the protection of sovereign immunity] extends to municipalities in the

exercise of their governmental functions . . . one of which is certainly the maintenance of a

police force.” (internal citation omitted)). Therefore, “a municipality is immune from liability

for a police officer’s negligence in the performance of his duties as a police officer.” Niese, 564

S.E.2d at 132. Further, sovereign immunity protects a municipality from “liability for intentional

torts committed by an employee during the performance of a governmental function.” Id. at 133;

see also Carter, 164 F.3d at 221 (dismissing the plaintiff’s intentional tort claims against the

municipality based on sovereign immunity).



                                                  11
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 12 of 34 PageID# 179



                       b.      The Court Will Dismiss the Gross Negligence Official Capacity
                               Claims Against Officer Mills and Chief Banks

       For the same reasons that Green’s official capacity § 1983 claims against Officer Mills

and Chief Banks can be considered claims against Waverly, Green’s official capacity gross

negligence claims against Officer Mills and Chief Banks can be considered claims against

Waverly. See Graham, 473 U.S. at 165 (“As long as the government entity receives notice and

an opportunity to respond, an official[]capacity suit is, in all respects other than name, to be

treated as a suit against the entity.” (citation omitted)). Therefore, the Court must consider

whether sovereign immunity protects Waverly from liability for these claims. It does so.

       Both the Supreme Court of Virginia and the United States Court of Appeals for the

Fourth Circuit have concluded that the maintenance of a police force constitutes a governmental

function for which sovereign immunity provides a municipality with protection from liability.

Carter, 164 F.3d at 221; Niese, 564 S.E.2d at 132. Both courts have also concluded that

sovereign immunity protects a municipality from liability for an employee’s intentional tort.

Carter, 164 F.3d at 221; Niese, 564 S.E.2d at 133. Because the Court must treat Green’s official

capacity gross negligence claims against Officer Mills and Chief Banks as claims against

Waverly, see Graham, 473 U.S. at 165, and Officer Mills and Chief Banks allegedly committed

these acts in their capacity as a police officer and the chief of police, sovereign immunity

protects Waverly from Green’s gross negligence claims, see Carter, 164 F.3d at 221; Niese, 564

S.E.2d at 132–33. Therefore, the Court will dismiss without prejudice the gross negligence

official capacity claim against Officer Mills in Count IV and against Chief Banks in Count V.




                                                 12
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 13 of 34 PageID# 180



          B.     The Court Will Dismiss the Supervisory Liability § 1983 Claim
                 Against Chief Banks

          The Court now turns to the supervisory liability § 1983 claim against Chief Banks in

Count II. Although the Court has dismissed the official capacity § 1983 claim in Count II, the

Court now turns to the remaining allegations against Chief Banks in his personal capacity.

Green states that Chief Banks is a “final policymaker with respect to the use of Waverly Police

vehicles” and that he “had an affirmative constitutional duty to ‘not be deliberately indifferent to

a need for’ necessary training, hiring, supervision or discipline” of Waverly officers. (Compl.

¶¶ 50, 66.) Because Green has alleged facts only pertaining to the incident in which Officer

Mills fatally struck Antonio with his car, she has failed to allege sufficient plausible facts to state

a supervisory liability § 1983 claim, the Court will dismiss without prejudice Count II as to Chief

Banks in his individual capacity.

                 1.      Legal Standard: §1983 Supervisory Liability

          The “doctrine of respondeat superior has no applicability to § 1983 claims.” Harbeck v.

Smith, 814 F. Supp. 2d 608, 626 (E.D. Va. 2011) (citing Love-Lane, 355 F.3d at 782). “Given

that limitation, supervisors can be held liable ‘in their individual capacities only for their

personal wrongdoing[15] or supervisory actions that violated constitutional norms.’” Id. at 626–

27 (quoting Clark v. Md. Dep’t of Pub. Safety & Corr. Servs., 316 F. App’x 279, 282 (4th Cir.

2009)).

          In order to establish supervisory liability under § 1983, a plaintiff must demonstrate:

          (1) that the supervisor had actual or constructive knowledge that his subordinate
          was engaged in conduct that posed a pervasive and unreasonable risk of
          15
          Although Green does not specifically say that she brings her claims against Chief
Banks in his capacity as a supervisor with the Waverly Police Department, she makes no
allegation that Chief Banks was at the accident scene. Therefore, Green fails to state a § 1983
claim against Chief Banks for his personal wrongdoing and she must proceed against Chief
Banks under a theory of supervisory liability.

                                                   13
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 14 of 34 PageID# 181



       constitutional injury to citizens like the plaintiff; (2) that the supervisor’s response
       to that knowledge was so inadequate as to show deliberate indifference to or tacit
       authorization of the alleged offensive practices []; and (3) that there was an
       affirmative causal link between the supervisor’s inaction and the particular
       constitutional injury suffered by the plaintiff

Baynard v. Malone, 268 F.3d 228, 235 (4th Cir. 2001) (quoting Shaw v. Stroud, 13 F.3d 791, 799

(4th Cir. 1994)).

       The first element, which involves actual or constructive knowledge, can be satisfied by

showing: “(1) the supervisor’s knowledge of (2) conduct engaged in by a subordinate (3) where

the conduct poses a pervasive and unreasonable risk of constitutional injury.” Shaw, 13 F.3d at

799. “Establishing a ‘pervasive’ and ‘unreasonable’ risk of harm requires evidence that the

conduct is widespread, or at least has been used on several different occasions and that the

conduct engaged in by the subordinate poses an unreasonable risk of harm of constitutional

injury.” Id. (citations omitted).

       The second element requires the plaintiff to show “deliberate indifference to or tacit

authorization of the alleged offensive practices.” Baynard, 268 F.3d at 235. A plaintiff may

establish deliberate indifference by “demonstrating a supervisor’s ‘continued inaction in the face

of documented widespread abuses.’” Shaw, 13 F.3d at 799 (citations omitted). Establishing

deliberate indifference involves carrying “a heavy burden of proof” because deliberate

indifference cannot be established by “pointing to a single incident or isolated incidents.” Id. To

hold a supervisor liable under a tacit authorization theory requires pleading facts supporting the

inference that the “supervisor fail[ed] to take action in response to a known pattern of

comparable conduct occurring before the incident at issue took place.” Danser v. Stansberry,

772 F.3d 340, 350 (4th Cir. 2014) (citation omitted). Furthermore, the standard for establishing

deliberate indifference recognizes that a supervisor cannot “reasonably be expected to guard



                                                 14
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 15 of 34 PageID# 182



against the deliberate criminal acts of . . . properly trained employees [with] no basis upon which

to anticipate the misconduct.” Shaw, 13 F.3d at 799 (citation omitted).

       Finally, the third element requires a showing of causation. A plaintiff can show causation

by demonstrating “an ‘affirmative causal link’ between the supervisor’s inaction and the harm

suffered by the plaintiff.” Id. (citation omitted). “This concept encompasses cause in fact and

proximate cause . . . [and] may be supplied by [the] tort principle that holds a person liable for

the natural consequences of his [or her] actions.” Id. (quoting Slakan v. Porter, 737 F.2d 368,

376 (4th Cir. 1984)).

               2.       Because Green Describes Only the Incident Involving Antonio, She
                        Does Not State a Supervisory Liability § 1983 Claim Against Chief
                        Banks

       Green has failed to state a claim against Chief Banks under a theory of supervisory

liability because her allegations pertain only to the incident involving Antonio and do not include

allegations of widespread or continuous abuse by Officer Mills.

       Officer Mills does not challenge Green’s § 1983 claim brought against him in his

personal capacity, which means that, theoretically, Green could bring a claim against Chief

Banks in his capacity as Officer Mills’s supervisor. But, Green’s supervisory liability claim fails

at the first element of the § 1983 supervisory liability test, which requires Green to show that

Chief Banks “had actual or constructive knowledge that [Officer Mills] was engaged in conduct

that posed a pervasive and unreasonable risk of constitutional injury to citizens like” Green and

Antonio. Baynard, 268 F.3d at 235. Green must allege sufficient facts to show that Chief Banks

had either actual or constructive knowledge that Officer Mills’s conduct “pose[d] a pervasive

and unreasonable risk of constitutional injury.” Shaw, 13 F.3d at 799. To meet this element of a




                                                 15
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 16 of 34 PageID# 183



supervisory liability claim, Green must allege sufficient facts to establish “widespread” conduct

or at least “several different occasions.” See id.

       Here, the allegations in the Complaint center on Officer Mills fatally striking Antonio

with his police cruiser on November 14, 2017. Although Green alleges that Chief Banks had

“received notice of [a] pattern of unconstitutional acts committed by subordinates,” (Compl. ¶ 42

(citing Andrews v. Fowler, 98 F.3d 1069, 1078 (8th Cir. 1996))),16 and that “reported acts of

misuse of Waverly Police vehicles” exist, (id. ¶ 48), these conclusory allegations offer no

plausible basis to support them. Rather, these allegations constitute only “assertions of

wrongdoing” that require “some factual enhancement . . . to cross ‘the line between possibility

and plausibility of entitlement to relief.’” Francis, 588 F.3d at 193.




       16
           Throughout her Complaint and Responses to the motions to dismiss, Green cites to and
relies on case law from other circuit and district courts without specifying whether the Fourth
Circuit has adopted the applicable legal principals. For instance, in her Complaint, Green relies
on Andrews v. Fowler, 98 F.3d 1069, 1078 (8th Cir. 1996), to describe the requirements of a
supervisory liability claim. (See Compl. ¶ 42.)
        However, these elements differ from those set forth by the Fourth Circuit in Baynard.
See Baynard, 268 F.3d at 235. The Court, as it must, will apply Fourth Circuit binding law.

                                                 16
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 17 of 34 PageID# 184



       Because Green has failed to allege sufficient factual allegations to meet the first element

of a supervisory liability claim, the Court will dismiss without prejudice Count II against Chief

Banks17 in his supervisory capacity.18

       C.      The Court Will Dismiss the Municipality Liability Claim Against Waverly

       The Court now turns to the municipality liability claim against Waverly in Count III.

Green brings Count III against Waverly, citing 42 U.S.C. § 1983 and the Supreme Court’s

decision in Monell v. Department of Social Services, 436 U.S. 658 (1978). She asserts that

Waverly “is directly liable . . . for the constitutional deprivations, alleged herein, committed by


       17
          Throughout the Complaint, Green cites to several legal standards without providing
any facts to support that standard. For instance, Green avers that

       Where a law enforcement agency director knows of a particular officer’s
       “exuberant and reckless background” and “his record” then “§ 1983 liability can
       attach for a single decision not to train an individual officer even where there has
       been no pattern of previous constitutional violations. . . [where there is]
       . . . evidence that would support a finding that it was obvious that the offending
       officer . . . was highly likely to inflict the particular injury suffered by the
       plaintiff.”

(Compl. ¶ 69 (quoting Brown v. Bryant Cty., 219 F.3d 450 (5th Cir. 2000)).) Green does not
allege that Officer Mills possessed an “exuberant and reckless background.” (Id.) Indeed, she
provides no allegations regarding Officer Mills’s background. Because such allegations
constitute “no more than conclusions,” the Court will not assume that they are true. See Iqbal,
556 U.S. at 679 (stating that “a court considering a motion to dismiss can choose to begin by
identifying pleadings that, because they are no more than conclusions, are not entitled to the
assumption of truth.”).
       18
            In her Response to the Waverly and Chief Banks Motion to Dismiss, Green explains
that the Court must deny the Waverly and Chief Banks Motion to Dismiss “because it conflates
jurisprudence with claims alleging a failure to train with claims alleging a failure to discipline.”
(Resp. Waverly & Chief Banks Mot. Dismiss 4, ECF No. 9.) Green appears to concede that she
fails to properly allege a failure to train claim because she has not alleged a “pattern of
violations,” but suggests that “a Monell custom may be alternatively shown by one single,
egregious incident and a failure of chief policymakers to take remedial or disciplinary action.”
(Id. (citations omitted).)
         Because the Supreme Court’s decision in Monell affects municipality liability—and not
the supervisory liability claim in Count II—the Court will address this contention when
evaluating Green’s claim against Waverly in Count III.

                                                 17
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 18 of 34 PageID# 185



[Chief] Banks.” (Compl. ¶ 85.) Because Green has only alleged facts pertaining to the incident

in which Officer Mills fatally struck Antonio, Green has not alleged sufficient plausible factual

allegations to undergird a municipal policy or custom necessary to establish a municipality

liability claim. Therefore, the Court will dismiss without prejudice Green’s municipality liability

claim against Waverly.

               1.      Legal Standard: Municipality Liability, Generally

       “For purposes of Section 1983, a municipality is considered a ‘person’ and thus is subject

to suit.” Hunter v. Town of Mocksville, 897 F.3d 538, 553 (4th Cir. 2018) (citing Monell, 436

U.S. at 690). A municipality cannot, however, “be held liable solely because it employs a

tortfeasor—or, in other words, a municipality cannot be held liable under § 1983 on a respondeat

superior theory.” Id. at 553–54 (quoting Monell, 436 U.S. at 691). Liability will arise “when

execution of a government’s policy or custom, whether made by its lawmakers or by those

whose edicts or acts may fairly be said to represent official policy, inflicts the injury that the

government as an entity is responsible [for] under § 1983.” Id. at 554 (quoting Monell, 436 U.S.

at 694).

       The Fourth Circuit has identified four avenues through which a § 1983 plaintiff may hold

a municipality liable for a policy or custom:

       (1) through an express policy, such as a written ordinance or regulation;[19]
       (2) through the decisions of a person with final policymaking authority;
       (3) through an omission, such as a failure to properly train officers, that
       “manifest[s] deliberate indifference to the rights of citizens;” or (4) through a
       practice that is so “persistent and widespread” as to constitute a “custom or usage
       with the force of law.”[20]


       19
         Green does not allege that an express policy or custom exists that gives rise to
municipality liability.
       20
          In her Complaint, Green alleges facts that pertain only to the incident in which Officer
Mills hit Antonio. Therefore, she cannot support a municipality liability claim with conduct that

                                                  18
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 19 of 34 PageID# 186




Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (quoting Carter v. Morris, 164 F.3d 215, 217

(4th Cir. 1999)).

        Read favorably, Green brings her Monell liability claim on two grounds: (1) a failure to

train Waverly Police officers, including Officer Mills; and, (2) the failure of Chief Banks, as a

person with final policymaking authority, not to discipline Officer Mills for Officer Mills’s

actions leading to and following Antonio’s death. The Court will address each ground in turn.

               2.      Because Green Describes Only the Incident Involving Antonio, She
                       Fails to State a Monell Failure to Train Claim Against Waverly

        Green flatly and repeatedly asserts that Banks created an official policy or custom that

allowed Waverly officers to misuse their police vehicles. (Compl. ¶ 83 (stating that Chief Banks

“fostered an official policy or custom of allowing police officers to use . . . Waverly Police

vehicles in violation of the rules and laws applicable to the operation of vehicles on the highways

of the Commonwealth, even absent any legitimate emergency”).) Green cannot bring a Monell

claim premised on these conclusory allegations absent some plausible facts suggesting an official

policy or custom. She alleges facts describing only the incident involving Antonio absent any

specific facts regarding the adequacy of the training program. Thus, Green cannot bring her §

1983 Monell claim against Waverly on the basis of a failure to train. Green properly concedes

this.

                       a.      Legal Standard: Monell Liability for Failure to Train Claims

        The third basis for Monell liability identified by the Fourth Circuit arises “through an

omission, such as a failure to properly train officers, that ‘manifest[s] deliberate indifference to

the rights of citizens.’” Lytle, 326 F.3d at 471 (quoting Carter, 164 F.3d at 217). Liability may


is so “‘persistent and widespread’ as to constitute a ‘custom or usage with the force of law.’”
Lytle, 326 F.3d at 471 (quoting Carter, 164 F.3d at 217).

                                                 19
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 20 of 34 PageID# 187



only be imposed when “the failure to train amounts to deliberate indifference to the rights of

persons with whom the police come into contact.” City of Canton v. Harris, 489 U.S. 378, 388

(1989). Importantly, this requires a “‘deliberate’ or ‘conscious’ choice by a municipality.” Id. at

389. “The most common way to plead a failure to train claim is to allege ‘a pattern of similar

constitutional violations by untrained employees.’” Lee v. City of Richmond, No. 3:12cv471,

2013 WL 1155590, at * 7 (E.D. Va. Mar. 19, 2013) (quoting Tobey v. Napolitano, 808 F. Supp.

2d 830, 842 (E.D. Va. 2011)).

       A plaintiff seeking to bring a failure to train claim “need not identify in detail the exact

training policies in effect, or lack thereof, at the time of the events in question.” Id. (quoting

Newbrough v. Piedmont Reg’l Jail Auth., 822 F. Supp. 2d 558, 583 (E.D. Va. 2011)). But a

plaintiff cannot properly support a failure to train claim “by merely alleging that the existing

training program for a class of employees, such as police officers, represents a policy for which

the city is responsible.” City of Canton, 489 U.S. at 389.

       In resolving the issue of a city’s liability, the focus must be on [the] adequacy of
       the training program in relation to the tasks the particular officers must perform.
       That a particular officer may be unsatisfactorily trained will not alone suffice to
       fasten liability on the city, for the officer’s shortcomings may have resulted from
       factors other than a faulty training program.

Id. at 390–91 (citations omitted). “Neither will it suffice to prove that an injury or accident could

have been avoided if an officer had had better or more training, sufficient to equip him to avoid

the particular injury[]causing conduct.” Id. at 391. Finally, the deficiency in a training program

“must be closely related to the ultimate injury.” Id.

                       b.       Green Has Not Alleged Sufficient Facts to Support a Failure to
                                Train Monell Claim Against Waverly

       In her Response to the Waverly and Chief Banks Motion to Dismiss, Green seems to

concede her failure to plead a Monell failure to train claim. In any event, because Green has not


                                                  20
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 21 of 34 PageID# 188



alleged sufficient plausible facts to support a Monell failure to train claim, the Court would

dismiss without prejudice Count III to the extent that it relies on a failure to train officers.

         First, Green states in her Response to the Waverly and Chief Banks Motion to Dismiss

that “alleging a Monell custom based solely upon a failure to train officers typically requires a

pattern of violations to put the municipal actors on notice for the need for additional training.”

(Resp. Waverly & Chief Banks Mot. Dismiss 4.) Because she alleges only one incident, Green

seemingly concedes her failure to allege a Monell failure to train claim. The Court will dismiss

without prejudice the Monell claim against Waverly to the extent that it relies on a failure to

train.

         However, even if Green does not concede that she fails to plead such a claim, the Court

would conclude that Green did not allege sufficient plausible facts to support a failure to train

claim. The adequacy of the training received is the “focus” of a Monell failure to train claim and

without it Green cannot maintain a § 1983 Monell liability claim against Waverly based on a

failure to train. See City of Canton, 489 U.S. at 390–91. Here, the allegations of the Complaint

pertain only to the incident involving Antonio. Green makes no specific factual allegations

regarding the adequacy of training that Waverly Police officers, or Officer Mills in particular,

received. Therefore, even if Green did not concede her failure to properly plead a failure to train

Monell claim against Waverly, the Court would dismiss without prejudice such a claim.

                3.      Because Her Allegations Pertain Only to the Incident Involving
                        Antonio, Even If Chief Banks Were a Person with Final Policymaking
                        Authority, Green Fails to Allege a Monell Claim Against Waverly
                        Based on Chief Banks’s Actions

         The Court now turns to the alternative avenue by which Green may pursue her Monell

claim against Waverly: through the decision of Chief Banks not to discipline Officer Mills for

Officer Mills’s actions leading to and following Antonio’s death. In her Response to the


                                                  21
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 22 of 34 PageID# 189



Waverly and Chief Banks Motion to Dismiss, Green clarifies that she attempts to bring a failure

to discipline claim against Waverly. (See Resp. Waverly & Chief Banks Mot. Dismiss 4.) Green

alleges that Chief Banks is an individual with final policymaking authority for Waverly, meaning

that Waverly can be held liable for Chief Banks’s failure to discipline Officer Mills for his

actions leading to and following Antonio’s death. However, because Green cites only out-of-

circuit law for her proposition and alleges facts pertaining only to the incident in which Officer

Mills fatally struck Antonio with his police cruiser, Green fails to state a Monell liability claim

against Waverly on this disciplinary ground.

                       a.      Legal Standard: Monell Liability for Decisions Made By
                               Those With Final Policymaking Authority

       The second basis of Monell liability identified by the Fourth Circuit arises from

“decisions of a person with final policymaking authority.” Lytle, 326 F.3d at 471. “Although

municipal liability under [§] 1983 attaches only to ‘action [taken] pursuant to official municipal

policy of some nature, . . . it is plain that municipal liability may be imposed for a single decision

by municipal policymakers under appropriate circumstances.’” Hunter, 897 F.3d at 554 (quoting

Pembaur v. City of Cincinnati, 475 U.S. 469, 477, 480 (1986)).

       The Supreme Court has described an “official policy” as follows:

       [A] government frequently chooses a course of action tailored to a particular
       situation and not intended to control decisions in later situations. If the decision
       to adopt that particular course of action is properly made by that government’s
       authorized decisionmakers, it surely represents an act of official government
       “policy” as that term is commonly understood. More importantly, where action is
       directed by those who establish governmental policy, the municipality is equally
       responsible whether that action is to be taken only once or to be taken repeatedly.
       To deny compensation to the victim would therefore be contrary to the
       fundamental purpose of § 1983.

Id. (quoting Pembaur, 475 U.S. at 481) (emphasis omitted). The “touchstone inquiry is whether

‘the decisionmaker possesses final authority to establish municipal policy with respect to the


                                                 22
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 23 of 34 PageID# 190



action ordered.’” Id. at 554–55 (quoting Liverman v. City of Petersburg, 844 F.3d 400, 413 (4th

Cir. 2016)).

       To qualify as a “final policymaking official,” an official must have the responsibility and

authority to implement final locality policy with respect to a particular course of action. Riddick

v. Sch. Bd. of City of Portsmouth, 238 F.3d 518, 523 (4th Cir. 2000); see also Spell v. McDaniel,

824 F.2d 1380, 1386 (4th Cir. 1987) (“‘[P]olicymaking authority’ implies authority to set and

implement general goals and programs of municipal government, as opposed to discretionary

authority in purely operational aspects of government.”). When determining which officials

have final policymaking authority for the allegedly unconstitutional action in question, courts

“must look to the relevant legal materials, including state and local positive law, as well as

custom or usage having the force of law.” Riddick, 238 F.3d at 523 (internal quotation marks

and citations omitted).

       When addressing a failure to discipline claim, “an unconstitutional policy or custom

based on evidence of a failure to discipline generally requires a showing of a pattern of

misconduct in which there has been such a failure. Evidence of a single instance in which there

was a failure to discipline is insufficient.” 13 Am. Jur. Proof of Facts 3d 1, § 12 (2020)

(collecting cases). A failure to discipline claim “[s]howing a pattern of failure to discipline

officers for unconstitutional conduct is evidence that such conduct was acceptable to, and

therefore attributable to, the municipal defendant as its own policy or custom.” Id.

                          b.   Green Has Not Alleged Sufficient Plausible Facts to Support a
                               Decision Made By a Final Policymaker Monell Claim Against
                               Waverly

       Because Green alleges facts pertaining only to the single incident in which Chief Banks

failed to discipline Officer Mills for his actions taken before and after the fatal car accident, even



                                                 23
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 24 of 34 PageID# 191



if Chief Banks were an individual with final policymaking authority, the Court cannot conclude

that Green has plausibly alleged an official policy or custom attributable to Waverly under

binding law. Therefore, the Court will dismiss without prejudice the municipality liability claim

in Count III. The Court will first address the caselaw cited by Green and will then evaluate the

merits of Green’s municipality liability claim.

                              i.      The Three Cases Green Relies On Fail to Provide the
                                      Support She Seeks

       In her Response to the Waverly and Chief Banks Motion to Dismiss, Green cites three

out of circuit decisions in which courts infer municipal policy or custom from a supervisor’s

failure to discipline a subordinate, which courts sometimes refer to as ratification of conduct.

(See Resp. Waverly & Chief Banks Mot. Dismiss 4 (citing Larez v. Los Angeles, 946 F.2d 630,

647 (9th Cir. 1991); McRorie v. Shimoda, 795 F.2d 780, 784 (9th Cir. 1986); Grandstaff v. City

of Borger, 767 F.2d 161 (5th Cir. 1985)).) Green cites these three cases for the proposition that

when a final policymaker fails to take remedial action against a subordinate following the

subordinate’s unconstitutional action, that failure may serve as presumptive evidence of a

municipality’s policy or custom. See Larez, 946 F.2d at 647 (stating that “there was evidence of

a departmental policy or custom of resorting to the use of excessive force. The jury properly

could find such policy or custom from the failure of [the police chief] to take any remedial steps

after the violation.” (citing McRorie, 795 F.2d at 784; Grandstaff, 767 F.2d at 171)); McRorie,

795 F.2d at 784 (concluding that “[p]olicy or custom may be inferred if, after the shakedown, the

prison officials took no steps to reprimand or discharge the guards, or if they otherwise failed to

admit the guards’ conduct was in error.” (citing Grandstaff, 767 F.2d at 171–72)); Grandstaff,

767 F.2d at 171 (stating that “subsequent acceptance of dangerous recklessness by the




                                                  24
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 25 of 34 PageID# 192



policymaker tends to prove his preexisting disposition and policy”). These cases, however,

amount to inapplicable outliers for several reasons.

       Most obviously, these cases from the United States Court of Appeals for the Ninth

Circuit and the United States Court of Appeals for the Fifth Circuit fall outside the Fourth

Circuit, which this Court must rely upon for binding precedent. Indeed, Green identifies no

Fourth Circuit case finding municipal liability on this basis.

       Other important distinctions exist as well. For instance, two of these cases, Larez and

Grandstaff, evaluate a full record of municipal action or inaction developed before, and ruled

upon, by a jury. See Larez, 946 F.2d at 636; Grandstaff, 767 F.2d at 165–66. In Larez, for

instance, the jury heard from an expert who not only spoke about the challenged incident, but

also testified about a two-year study about the defendant police department’s handling (or

mishandling) of excessive force citizen complaints near in time to the trial. 946 F.2d at 635–36.

       In McRorie and Grandstaff, the courts evaluated circumstances which suggested that the

“one” challenged incident amounted to several transgressions that evinced agency-wide

practices. See McRorie, 795 F.2d at 782; Grandstaff, 767 F.2d at 171. In McRorie, for example,

the Ninth Circuit reversed the granting of motion to dismiss a complaint alleging Eighth and

Fourteenth Amendment violations during a prison “shakedown.” 795 F.2d at 781, 786. The

McRorie court did so, however, in part because the plaintiff alleged that he and twenty-eight

other inmates were unnecessarily injured during the same event. Id. at 782. The number of

injuries, the McRorie court concluded, evinced a practice that extended beyond the actions of one

prison guard. Id. at 784.

       Similarly, in Grandstaff, the Fifth Circuit upheld a jury verdict of municipality liability

when observing that not just one officer, but the “entire six officers of the night



                                                 25
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 26 of 34 PageID# 193



shift . . . participated in this wild barrage, when the exercise of the least care and the use of any

rational and organized plan would have avoided” the fatal shooting of an innocent citizen that

had occurred. 767 F.2d at 171. Like McRorie, then, the Grandstaff court evaluated “one”

incident in which many government actors simultaneously engaged in the same type of violative

conduct such that the official custom became evident on the record. See generally Grandstaff,

767 F.2d 171.

       For these reasons, the three cases that Green relies upon do not provide the support that

she seeks. The Court will apply the standard for municipality liability established in Monell and

expanded upon by the Fourth Circuit.

                               ii.     Green Fails to Show a Waverly Policy or Custom

       Turning to the applicable law, the Court will assume without deciding that Chief Banks

constitutes an individual with “final policymaking authority” regarding Waverly police officers,

such as Officer Mills. See Lytle, 326 F.3d at 471. As such, Waverly could be held liable for

even one of Chief Banks’s decisions not to discipline an officer, if it can be shown that Chief

Banks made that decision pursuant to Waverly policy or custom. See Hunter, 897 F.3d at 554

(stating that “[a]lthough municipal liability under [§] 1983 attaches only to ‘action [taken]

pursuant to official municipal policy of some nature, . . . it is plain that municipal liability may

be imposed for a single decision by municipal policymakers under appropriate circumstances.’”

(quoting Pembaur, 475 U.S. at 477, 480)).

       Here, Green alleges that Chief Banks failed to discipline Officer Mills after Officer Mills

fatally struck Antonio when driving his police cruiser in an improper way. Green maintains that

“in his representative capacity as a chief official of . . . Waverly, [Chief] Banks fostered an

official policy or custom of allowing police officers to use . . . Waverly Police vehicles in



                                                  26
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 27 of 34 PageID# 194



violation of the rules and laws applicable to the operation of vehicles on the highways of the

Commonwealth, even absent any legitimate emergency.” (Compl. ¶ 83.) Although Green

alleges that Chief Banks had “received notice of [a] pattern of unconstitutional acts committed

by subordinates[,]” (id. ¶ 42 (citing Andrews, 98 F.3d at 1078), and that “reported acts of misuse

of Waverly Police vehicles” exist, (id. ¶ 48), Green advances no facts, much less plausibly pled

facts, to support these conclusions. Green does not point to any other instance in which Chief

Banks failed to discipline members of the Waverly Police, including Officer Mills. The

Complaint is bereft of mention of any other incident in which members of the Waverly Police

operated their police cruisers in violation of Virginia’s traffic laws in the absence of an

emergency. Nor does the Complaint allege any reported action of misuse of Waverly police

vehicles.

        This case is tragic, but Green’s allegations “of a single instance in which there was a

failure to discipline [are] insufficient” to allege a municipal liability claim. 13 Am. Jur. Proof of

Facts 3d 1, § 12. In the failure to discipline context, courts apply the deliberate indifference

standard adopted by the Supreme Court in City of Canton, which requires a showing of a history

of widespread abuse that has been ignored by the City, 489 U.S. at 397 (stating that in a failure to

act § 1983 Monell claim “[t]he lower courts that have applied the ‘deliberate indifference’

standard we adopt today have required a showing of a pattern of violations from which a kind of

‘tacit authorization’ by city policymakers can be inferred”) (O’Connor, J., concurring in part and

dissenting in part); see Wellington v. Daniels, 717 F.2d 932, 936 (4th Cir. 1983) (requiring proof

of a pattern of police misconduct on the ground that municipal liability under § 1983 could not

be imposed absent proof of the city’s “‘tacit authorization’ of or ‘deliberate indifference’ to

constitutional injuries.”).



                                                 27
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 28 of 34 PageID# 195



       Even presuming Waverly could be liable for a single decision by Chief Banks whether to

discipline a Waverly Police officer, Green has not alleged—at this early stage of the case and

without discovery—a series of failures to discipline that could give rise to a municipal policy or

custom.21 Because a municipality can only be held liable for its own actions taken pursuant to

municipal policy or custom, Monell, 436 U.S. at 691, the Court will dismiss without prejudice

the municipality liability claim22 against Waverly in Count III.23


       21
         However, Waverly is now on notice that should another incident occur in which Chief
Banks fails to discipline a member of the Waverly Police, Chief Banks’s failure to discipline
Officer Mills for his actions both before and after hitting and killing Antonio may be used to
show a municipal policy or custom. This could allow for a municipality liability claim against
Waverly and a supervisory liability claim against Chief Banks.
       22
           In her Complaint, Green also sporadically suggests that Chief Banks “was deliberately
indifferent to a necessary hiring need.” (See, e.g., Compl. ¶ 68.) To the extent the municipality
liability claim in Count III relies on this basis, it fails.
         Although the Supreme Court has recognized that negligent hiring could result in
municipal liability, it “has warned that such cases present ‘a particular danger that a municipality
will be held liable for an injury not directly caused by a deliberate action attributable to the
municipality itself.’” Lee, 2013 WL 1155590, at *4 (quoting Bd of Cty. Comm’rs of Bryan Cty.
v. Brown, 520 U.S. 397, 410 (1997)). A “municipality can face liability on this theory only if
there is a showing that the municipality’s hiring decision reflected a ‘conscious disregard for a
high risk that [the employee] would’ violate the plaintiff’s federally protected rights.” Id.
(quoting Bd. of Cty. Comm’rs of Bryan Cty., 520 U.S. at 415). “This high bar is met only where
‘adequate scrutiny of an applicant’s background would lead a reasonable policymaker to
conclude that the plainly obvious consequence of the decision to hire the applicant would be the
deprivation of a third party’s federally protected right.’” Id. (quoting Bd. of Cty. Comm’rs of
Bryan Cty., 520 U.S. at 411).
         Green states no facts at all, much less plausible facts, to support her negligent hiring
theory. Specifically, Green states no facts regarding Officer Mills’s background or the decision
to hire him. Therefore, the Court need not assume the truth of Green’s sporadic negligent hiring
allegations. Iqbal, 556 U.S. at 679 (recognizing that “a court considering a motion to dismiss
can choose to begin by identifying pleadings that, because they are no more than conclusions, are
not entitled to the assumption of truth.”). To the extent Green seeks to premise her municipal
liability claim on negligent hiring, the Court will dismiss without prejudice the municipal
liability claim against Waverly in Count III.
       23
           Green asserts that the Court should not dismiss her municipality liability claim against
Waverly because it “cannot be said that it appears beyond doubt that the plaintiff can prove no
set of facts in support of [her] claim which would entitle [her] to relief.” (Resp. Waverly &
Chief Banks Mot. Dismiss 6 (quotation marks omitted).) However, this represents the pleading

                                                28
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 29 of 34 PageID# 196



       D.      The Court Will Dismiss the Individual Capacity Gross Negligence Claim
               Against Chief Banks

       The Court now turns to the individual capacity gross negligence claim against Chief

Banks in Count V. In Count V, Green brings a gross negligence claim against Chief Banks. The

Court has already dismissed the official capacity gross negligence claim against Chief Banks, so

the Court must now determine whether Green has stated an individual capacity gross negligence

claim against Chief Banks.

               1.      Legal Standard: Gross Negligence Claims

       To prove gross negligence under Virginia law, the plaintiff must show the basic elements

of negligence: “legal duty, a violation of the duty, and a consequent injury.” Chesapeake &

Potomac Tel. Co. of Va. v. Dowdy, 365 S.E.2d 751, 754 (Va. 1988).

       “[C]ourts routinely assess claims for gross negligence arising from the use of force by

police officers without clearly identifying a specific duty running from the defendant officers to

the plaintiff.” Simpson v. Virginia, No. 1:16cv162, 2016 WL 3923887, at *9 (E.D. Va. July 21,

2016) (collecting cases). Virginia law defines gross negligence as “the utter disregard of

prudence amounting to complete neglect of the safety of another. It is a heedless and palpable

violation of legal duty respecting the rights of others which amounts to the absence of slight

diligence, or the want of even scant care.” Volpe v. City of Lexington, 708 S.E.2d 824, 828 (Va.

2011) (internal citations and quotations omitted). Indeed, gross negligence not only requires




standard under the Supreme Court’s decision in Conley v. Gibson, 355 U.S. 41, 45–46 (1957).
The Supreme Court has abrogated the Conley pleading standard in favor of the plausibility
pleading standard in Twombly, 550 U.S. at 570, and Iqbal, 556 U.S. at 678. The Court,
therefore, uses the plausibility pleading standard in evaluating Green’s claims and concludes that
Green has failed to allege facts sufficient to plausibly support her municipality liability claim.

                                                29
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 30 of 34 PageID# 197



negligence that would shock fair-minded persons, but also provides that “there is not gross

negligence as a matter of law where there is even the slightest bit of care . . . . ” Elliott v. Carter,

791 S.E.2d 730, 732 (Va. 2016).

        “Ordinarily, the question whether gross negligence has been established is a matter of

fact to be decided by a jury. Nevertheless, when persons of reasonable minds could not differ

upon the conclusion that such negligence has not been established, it is the court's duty to so

rule.” Frazier v. City of Norfolk, 362 S.E.2d 688, 691 (Va. 1987) (citing Cmty. Bus Co. v.

Windley, 299 S.E.2d 367, 369 (1983)). “Because the standard for gross negligence [in Virginia]

is one of indifference, not inadequacy, a claim for gross negligence must fail as a matter of law

when the evidence shows that the defendants exercised some degree of care.” Fijalkowski v.

Wheeler, 361 F. Supp. 3d 577, 593 (E.D. Va. 2019) (internal citations and quotations omitted).

        Generally “a police chief’s alleged failure to implement policies and customs regarding

training, hiring, and supervision [cannot] . . . support a claim for gross negligence.” Simpson,

2016 WL 3923887, at *10 (citing Guerrero, 2010 WL 670089, at *14).

                2.      Because Green Offers Only Conclusory Allegations That Chief
                        Banks’s Actions Constitute Gross Negligence, the Court Will
                        Dismiss the Individual Capacity Gross Negligence Claim Against
                        Chief Banks

        Here, Green alleges that six of Chief Banks’s actions amounted to gross negligence.

However, each of these six actions flow from a conclusory allegation that Chief Banks failed to

train or instruct Officer Mills and others. Green alleges no specific plausible facts in support of

them, so the Court nee not accept her legal conclusions of gross negligence couched as factual

allegations. See Iqbal, 556 U.S. at 679 (stating that “a court considering a motion to dismiss can

choose to begin by identifying pleadings that, because they are no more than conclusions, are not

entitled to the assumption of truth”).


                                                  30
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 31 of 34 PageID# 198



        At least one case in the United States District Court for the Eastern District of Virginia

has rightly rejected such a claim. In Simpson, the court considered whether a plaintiff stated a

wrongful death by gross negligence claim against the Superintendent of the Virginia Department

of State Police. 2016 WL 3923887, at *1, *4. In that case, after a prolonged standoff with a

mentally impaired person, members of the Virginia State Police fatally shot him. Id. at *2–*3.

Officers were attempting to take the him into custody pursuant to an Emergency Custody Order

and, later, a felony arrest warrant. Id. at *1–*2. After the individual exited his home and began

to fire at the police officers, several officers returned fire. Id. at *2–*3. The plaintiff did not

allege that the Superintendent was present at the scene nor that the Superintendent ordered the

police to use firearms in response. Id. at *10. Rather, the plaintiff alleged that the

Superintendent “was grossly negligent in failing to observe his duty ‘to act with due care in

performing [his] duties by declining to train or inadequately training [his] employees in regard to

dealing with mentally ill individuals.’” Id. (quoting Simpson Compl.). The Simpson court

concluded that the plaintiff failed to state a claim for wrongful death by gross negligence claim

because the plaintiff “allege[d] no facts which could plausibly support an inference that [the]

Superintendent . . . acted with anything approaching the ‘absence of slight diligence, or the want

of even scant care.’” Id. (quoting Frazier, 362 S.E.2d at 691).

        Green’s gross negligence claims falter on similar grounds. Green alleges that Chief

Banks had a duty “to ensure the officers under his supervision received and abided by training

and standards to ensure the health and safety of all residents of” Waverly. (Compl. ¶ 101.)

Green asserts that Chief Banks failed to meet this duty in six ways. Green avers that Chief

Banks failed to: (1) “properly train and instruct [Officer] Mills and other employees in respect to

their employment duties and the safe operation of a police cruiser,” (id. ¶ 102); (2) “instruct



                                                  31
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 32 of 34 PageID# 199



properly, or at all, his servants, agent and employees in the proper methods and procedures to be

employed while operating a police cruiser,” (id. ¶ 103); (3) “instruct [Officer] Mills to follow

posted speed limits to avoid putting members of the public at risk of injury or death,” (id. ¶ 104);

(4) “instruct [Officer] Mills in the administration of first aid and in the proper response to life

threatening injuries sustained to a citizen under his jurisdiction,” (id. ¶ 105); (5) “properly train

[Officer] Mills how to properly respond when involved in a motor vehicle collision,” (id. ¶ 106);

and, (6) “properly train [Officer] Mills when and how to obtain emergency medical assistance

for injured citizens,” (id. ¶ 107).

        The Court will presume that Chief Banks owed a duty to Antonio and will proceed to

determine whether Green’s allegations state a gross negligence claim against Chief Banks. See

Simpson, 2016 WL 3923887, at *9 (stating that “courts routinely assess claims for gross

negligence arising from the use of force by police officers without clearly identifying a specific

duty running from the defendant officers to the plaintiff” (collecting cases)). As in Simpson,

Green does not allege that Chief Banks was present at the accident scene when Antonio was

killed. Id. at *10. Rather, Green contends that Chief Banks acted with gross negligence by

failing to train or instruct Officer Mills and other members of the Waverly Police to follow the

six standards that Green says were breached. (See Compl. ¶¶ 102–07.) Generally, “a police

chief’s alleged failure to implement policies and customs regarding training, hiring, and

supervision [cannot] . . . support a claim for gross negligence.” Simpson, 2016 WL 3923887, at

*10 (citation omitted). Even reading the well-pleaded factual allegations as true and making all

reasonable inferences in favor of Green, see Kensington, 684 F.3d at 467, Green’s conclusory

allegations do not plausibly show that Chief Banks acted with “the utter disregard of prudence

amounting to complete neglect of the safety of another,” Volpe, 708 S.E.2d at 828. Therefore,



                                                  32
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 33 of 34 PageID# 200



the Court will dismiss without prejudice the individual capacity gross negligence claim against

Chief Banks24 in Count V.25

                                        IV. Conclusion

       For the foregoing reasons, the Court will grant the Waverly and Chief Banks Motion to

Dismiss, (ECF No. 5), and the Officer Mills Partial Motion to Dismiss, (ECF No. 7).

       The Court will dismiss without prejudice Counts II, III, and V. Because it has dismissed

all claims against them, the Court will also dismiss without prejudice Chief Banks and Waverly

as defendants in this matter.




       24
           In the Waverly and Chief Banks Motion to Dismiss, Waverly and Chief Banks
maintain that Chief Banks is entitled to sovereign immunity for these allegations “because these
allegations constitute negligence, not gross negligence.” (Mem. Supp. Waverly & Chief Banks
Mot. Dismiss 12, ECF No. 6 (citations omitted).) Waverly and Chief Banks also maintain that
qualified immunity protects Chief Banks from liability. (Id.) However, because Green’s
allegations fail to state a gross negligence claim against Chief Banks, the Court need not
determine whether sovereign immunity or qualified immunity protects Chief Banks from liability
for this claim.
       25
          In the Waverly and Chief Banks Motion to Dismiss, Waverly and Chief Banks also
asks the Court to dismiss Green’s request for punitive damages against Waverly and Chief
Banks. (See Mem. Supp. Waverly & Chief Banks Mot. Dismiss 14.) Because the Court will
dismiss the claims against Waverly and Chief Banks, the Court necessarily will dismiss Green’s
request for punitive damages against Waverly and Chief Banks.

                                               33
Case 3:19-cv-00906-MHL Document 16 Filed 06/02/20 Page 34 of 34 PageID# 201
